




DEAN HELLER
Secretary of State

204 North Carson Street
Carson City, Nevada 89701-4201
(775) 684 5708

Articles of Merger
(PURSUANT TO NRS 92A.200)

Page 1

    Office Use Only:

 

 

 

 

 

Articles of Merger
(Pursuant to NRS Chapter 92A)


 





1) Name and jurisdiction of organization of each constituent entity (NRS
92A.200):

     China Gewang Biotechnology,
Inc.                                                                                                         
Name of merging entity

 

 

  Nevada                                    
Jurisdiction

  Corporation                                          
 Entity type *

and,

 

     Rich Star Development
                                                                                                                        
Name of surviving entity

   Nevada                                 
Jurisdiction

  Corporation                                         
 Entity type *   

 

 

* Corporation, non-profit corporation, limited partnership, limited-liability
company or business trust.
 

Filing Fee: $350


This for must be accompanied by appropriate fees.  See attached fee schedule.











 




[exhibit10a002.gif] [exhibit10a002.gif]DEAN HELLER
Secretary of State

204 North Carson Street
Carson City, Nevada 89701-4201
(775) 684 5708

Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 2

 

2) Forwarding address where copies of process may be sent by the Secretary of
State of 
    Nevada (if a foreign entity is the survivor in the merger - NRS 92A.190):

Attn:                                                                          

c/o:                                                                            

                                                                                   

                                                                                    
 

 

3) (Choose one)

[exhibit10a004.gif] [exhibit10a004.gif]        The undersigned declares that a
plan of merger has been adopted by each constituent
             entity (NRS 92A.200).

[exhibit10a006.gif] [exhibit10a006.gif]       The undersigned declares that a
plan of merger has been adopted by the parent domestic
             entity (NRS 92A.180)

 


4) Owner's approval (NRS 92A.200)(options a, b, or c may be used, as applicable,
for each entity.) (If there are more than four merging entities, check
box [exhibit10a008.gif] [exhibit10a008.gif] and attach an 8 1/2" x 11" blank
sheet containing the required information for each additional entity):

(a) Owner's approval was not required from:

_China Gewang Biotechnology, Inc.___________________________________________
Name of merging entity, if applicable

and, or;

Rich Star Development_____________________________________________________
Name of surviving entity, if applicable
 


This for must be accompanied by appropriate fees.  See attached fee schedule.

 

 

 




 




[exhibit10a010.gif] [exhibit10a010.gif]DEAN HELLER
Secretary of State

204 North Carson Street
Carson City, Nevada 89701-4201
(775) 684 5708

Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 3

 

(b) The plan was approved by the required consent of the owners of *:

                                                                                                                                     
Name of merging entity, if applicable

and, or;

                                                                                                                                     
Name of surviving entity, if applicable

* Unless otherwise provided in the certificate of trust or governing instrument
of a business trust, a merger must be 
   approved by all the trustees and beneficial owners of each business trust
that is a constituent entity in the merger.

This for must be accompanied by appropriate fees.  See attached fee schedule.









 





 




[exhibit10a012.gif] [exhibit10a012.gif]DEAN HELLER
Secretary of State

204 North Carson Street
Carson City, Nevada 89701-4201
(775) 684 5708

Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 4

 


         (c) Approval of plan of merger for Nevada non-profit corporation (NRS
92A.160):

The plan of merger has been approved by the directors of the corporation and by
each
public officer or other person whose approval of the plan of merger is required
by the
articles of incorporation of the domestic corporation.

________________________________________________________________________
Name of merging entity, if applicable

and, or;

________________________________________________________________________
Name of surviving entity, if applicable


This for must be accompanied by appropriate fees.  See attached fee schedule.











 




[exhibit10a014.gif] [exhibit10a014.gif]DEAN HELLER
Secretary of State

202 North Carson Street
Carson City, Nevada 89701-4201
(775) 684 5708

Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 5

 





 

5) Amendments, if any, to the articles or certificate of the surviving entity.
Provide article numbers, if available. (NRS 92A.200)*:

Article 1 of the Articles of Incorporation shall be amended to state:

1. Name of Corporation: China Gewang Biotechnology, Inc.

                                                                                                                       

6) Location of Plan of Merger (check a or b):

   X    (a) The entire plan of merger is attached;

or,

___      (b) The entire plan of merger is on file at the registered office of
the surviving corporation, limited-liability company or business trust, or at
the records office address if a limited partnership, or other place of business
of the surviving entity (NRS 92A.200).

7) Effective date (optional)**:









This form must be accompanied by appropriate fees. 

[exhibit10a016.gif] [exhibit10a016.gif]DEAN HELLER
Secretary of State

204 North Carson Street
Carson City, Nevada 89701-4201
(775) 684 5708

Articles of Merger
(PURSUANT TO NRS 92A.200)
Page 6

 

 

8) Signatures - Must be signed by:

An officer of each Nevada corporation; All general partners of each Nevada
limited partnership; A manager of each Nevada limited-liability company with
managers or all the members if there are no managers; A trustee of each Nevada
business trust (NRS 92A.230)*:

  China Gewang Biotechnology, Inc.
                                                      
Name of merging entity

/s/ Shili Zhang                                 
PRESIDENT                      Jan. 8, 2015
Signature                                             
Title                                             Date

  Rich Star
Development                                                                        
Name of surviving entity

/s/ Shili Zhang                                 
PRESIDENT                      Jan. 8, 2015
Signature                                             
Title                                             Date

* The articles of merger must be signed by each foreign constituent entity in
the manner provided by the law  governing it (NRS 92A.230). Additional signature
blocks may be added to this page or as an attachment, as needed.

IMPORTANT: Failure to include any of the above information and remit the proper
fees may cause this filing to be rejected.

 

 





This for must be accompanied by appropriate fees. 














 

PLAN OF MERGER




between

Rich Star Development

and

China Gewang Biotechnology, Inc.




ADOPTED BY

the Board of Directors of

Rich Star Development

pursuant to

Section 92A.180




of the Nevada Revised Statutes




*********************************************




Dated as of December 22, 2014







SECTION 1.01

THE MERGER.

(i)

Conversion of China Gewang Shares.  At the Effective Time, by virtue of the
Merger and without any action on the part of Rich Star Development, China Gewang
Biotechnology, Inc. or the holders of any of their respective securities:

(A)

Each of the issued and outstanding shares of common stock of China Gewang
Biotechnology, Inc. (the “China Gewang Shares”) immediately prior to the
Effective Time shall be converted into and represent the right to receive, and
shall be exchangeable for, one share of common stock of Rich Star Development
(the "Merger Shares").

(B)

All China Gewang Shares shall no longer be outstanding and shall automatically
be canceled and retired and shall cease to exist, and each holder of a
certificate representing any such shares shall cease to have any rights with
respect thereto, except the right to receive the Merger Shares upon the
surrender of such certificate to the transfer agent for the commons stock of
Rich Star Development.  




(ii)

Change of Corporate Name.  The Articles of Merger filed to effect the Merger
shall provide for a change of the name of the surviving entity from Rich Star
Development to China Gewang Biotechnology, Inc.

SECTION 1.02

MERGER; EFFECTIVE TIME.

At the Effective Time, China Gewang Biotechnology, Inc. shall merge with and
into Rich Star Development  in accordance with the provisions of Section 92A.180
of the Nevada Revised Statutes, the separate corporate existence of China Gewang
Biotechnology, Inc. shall cease, and Rich Star Development shall continue as the
Surviving Entity under its new name (the "Merger").  The Effective Time shall
occur upon the filing with the Secretary of State of the State of Nevada of
Articles of Merger (the “Effective Time”).  




*       *       *       *       *












